Citation Nr: 1726034	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for a cervical spine condition.

5.  Entitlement to service connection for a lumbosacral spine condition.

6.  Entitlement to service connection for a fatigue disorder, claimed as due to Gulf War Syndrome.

7.  Entitlement to service connection for memory loss, claimed as due to Gulf War Syndrome.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1993, November 2001 to August 2003 and August 2007 to June 2008.  The Veteran had Persian Gulf service. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

The Board remanded these issues for additional development in January 2016.  A February 2017 rating decision granted service connection for a right foot disability.  That claim has been satisfied and is no longer before the Board.  

The issues of service connection for a fatigue disorder, claimed as due to Gulf War syndrome, and memory loss, claimed as due to Gulf War Syndrome, are before the Board for final appellant consideration.  

The issues of service connection for a right shoulder, right elbow condition, left knee condition, cervical spine condition and a lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has a fatigue disorder, claimed as due to Gulf War Syndrome.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has Memory loss, claimed as due to Gulf War Syndrome.  


CONCLUSIONS OF LAW

1.  A fatigue disorder, claimed as due to Gulf War Syndrome, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).

2.  Memory loss, claimed as due to Gulf War Syndrome, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development requested by the Board's January 2016 remand with respect to the claims being decided herein has been conducted.  The record contains the transcript of an October 2015 hearing held by the undersigned Veterans Law Judge.  

The development requested in the Remand section below, including obtaining service treatment records from the Navy Hospital at Mucosa (phonetic), would not address whether the Veteran currently has the claimed fatigue disorder, claimed as due to Gulf War Syndrome, or memory loss, claimed as due to Gulf War Syndrome.  Therefore, the requested development would not affect these claims.  

The Veteran contends that he has a fatigue disorder and memory loss, due to undiagnosed illnesses incurred during the Persian Gulf War, and that service connection is warranted under 38 C.F.R. § 3.317.  The Veteran's service personnel records reflect the requisite Persian Gulf service.  

The general law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Under 38 C.F.R. § 3.317 , a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability (1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 77 Fed. Reg. 63,225 et seq. (October 16, 2012).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

VA must consider whether there is a direct basis for service connection if presumptive service connection is not available.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The record contains post-service VA and private treatment records.  These records are simply negative for a fatigue disorder, due to Gulf War Syndrome, or memory loss, due to Gulf War Syndrome, at any time.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The record contains an August 2013 Gulf War General Medical Examination Disability Benefits Questionnaire (DBQ) and an August Chronic Fatigue Syndrome DBQ.  These provide that the Veteran reported being stationed in Kuwait and Iraq from August 2007 to April 2008, and denied being exposed to environmental hazards at that time.  The pertinent diagnosis was "evaluated for chronic fatigue syndrome, not found," and "evaluated for undiagnosed illness, not found."  The examiner reviewed the Veteran's service treatment records, which included numerous normal physical examinations.  The examiner noted that there was no information in the claim file or electronic medical records that the examiner could locate regarding the Veteran undergoing evaluation and treatment for undiagnosed illness or chronic fatigue syndrome while he was on active duty or since his discharge from service to the present time.  The Veteran did not now have, and had not had, any findings, signs and symptoms attributable to chronic fatigue syndrome.  The Veteran was evaluated for undiagnosed illness and chronic fatigue syndrome and these two conditions were not found.  

The Board finds that the negative medical opinions in the April 2013 DBQs constitute probative evidence against the Veteran's claims.  They are based on current examination results and a review of the medical record.  The examiner explained the opinions with references to the Veteran's active duty and post-service medical history and current findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds it significant that there is no medical evidence to the contrary of the April 2013 VA medical opinions.  In fact, the post-service evidence does not show that the Veteran currently has, or has ever had, a fatigue disorder, due to Gulf War Syndrome, or memory loss, due to Gulf War Syndrome, at any time.  See McClain, supra, and Romanowsky, supra.

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a fatigue disorder, due to Gulf War Syndrome, or memory loss, due to Gulf War Syndrome) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

In addition, the Board observes that the Veteran is service-connected for PTSD with major depressive disorder and traumatic brain injury (TBI) (previously evaluated separately as PTSD with major depressive disorder and traumatic brain injury).  The medical evidence reflects that this disability results in memory loss.  

In this regard, a January 2017 Residuals of TBI DBQ relates that the Veteran's current symptoms of his diagnosed TBI included short-term and long-term memory deficits.  Testing in August 2014 showed mild impairment in memory and concentrations.  On current examination, the Veteran was able to repeat 5/5 words after both the first and second administration of the list; however, he was only able to recall 3/5 words after a time delay.  

A January 2017 PTSD DBQ provides that symptoms of the Veteran's PTSD with associated major depressive disorder included mild memory loss and impairment of short- and long-term memory.  

VA regulations prohibit an evaluation for memory loss separate from the Veteran's already service-connected PTSD and TBI disability because it would compensate the Veteran multiple times for the same symptoms or impairment.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a fatigue disorder, claimed as due to Gulf War Syndrome, or memory loss, claimed as due to Gulf War Syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a fatigue disorder, claimed as due to Gulf War Syndrome, is denied.

Service connection for memory loss, claimed as due to Gulf War Syndrome, is denied.

REMAND

With respect to the Veteran's left knee, the report of a November 2013 VA examination provides that he reported no specific left knee injuries during active duty.  However, during the hearing the Veteran testified that he injured his left knee during active duty by falling on a hard ship deck and sought treatment from corpsmen afterward.  He also injured the left knee when he was hit by a truck when bicycling to work, and was then treated at a Naval hospital at Mucosa (phonetic).  Elsewhere in the record the Veteran explained that this accident occurred while he was stationed in Japan.  The Veteran's service treatment records include a May 1993 reference to a June 1991 accident in which the Veteran was hit by a car while on a bike.  

The Board's remand observed that the Veteran's service treatment records did not include these records of left knee treatment at a Naval hospital.  As a result, the Board requested that the AOJ obtain those records, and document the efforts made along with any negative responses.

A review of the Veteran's eFolders is negative for any efforts to obtain the requested medical records.  Thus, the development requested by the Board's remand was not fully completed with respect to this claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Turning to the Veteran's right elbow, he contended during the hearing that he injured it during two falls from a ladder during active duty.  He stated that he sought treatment from a corpsman each time.  He stated that the symptoms continued after active duty, and he denied injuring his elbow after active duty.  He described a current numbing from his elbow to his pinkie finger.  

The report of a July 2009 VA orthopedic examination relates that the Veteran had complaints of right elbow pain that he described as moderate to severe constant pain.  The pertinent diagnosis was normal physical examination of the right elbow.  

However, a June 2016 DBQ relates that a July 2009 EMG/NCV test, conducted after the July 2009 VA examination report was signed, was an abnormal study.  There was electrophysiological evidence of a right ulnar neuropathy at the elbow.  

Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion whether any right elbow disability is the result of the Veteran's active duty and any injuries incurred therein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's right shoulder, cervical spine and lumbosacral spine, the Board's remand requested that the AOJ schedule him for an examination to determine the nature, extent and etiology of these disabilities.  In doing so, the examiner was to consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of right shoulder, cervical spine and lumbosacral spine symptoms. 

In a November 2016 addendum to June 2016 DBQs, a VA examiner provided medical opinions that it was less likely than not that Veteran's back condition was incurred in or caused by active duty, and it was much less likely than not that the Veteran's DDD of the cervical spine, DJD and cervical stenosis, and torn right rotator cuff were incurred in or aggravated by active duty.  For each opinion, the examiner pointed to a comprehensive examination of June 5, 2007 (sic; the date of the examination was May 31, 2007), and subsequent service treatment records, all from Camp Pendleton, in which the Veteran himself noted nothing about any back, neck or right shoulder problems.  

The examiner related that the Veteran reported having had intermittent flare-ups of low back pain ever since intensive physical training in 1987, and continuous symptoms of right shoulder and cervical spine injuries during and after service.  However, the examiner did not discuss or address the significance of the Veteran's reported history in any way, or explain why the Veteran's history of post-service symptoms was outweighed by the prior records from Camp Pendleton.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Thus, the development requested by the Board's remand was not fully completed with respect to these claims, and additional development must be conducted.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Using all appropriate sources, obtain treatment records for the Veteran from the Navy Hospital at Mucosa (phonetic).

Document the efforts made to obtain these records along with any negative responses.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any right elbow disability that may be present, to include right ulnar neuropathy at the elbow.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence in the claims file and eFolders, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right elbow disability that may be present, to include right ulnar neuropathy at the elbow, is related to the Veteran's active duty, including his reported falls.

In doing so, the examiner must consider and discuss the Veteran's lay statements regarding post-service continuity of right elbow symptoms.

A complete rationale for all opinions expressed must be provided.

3.  Forward copies of all pertinent records from the Veteran's eFolders to the VA examiner who conducted the June 2016 DBQs and wrote the November 2016 addendum (or a suitable substitute if this individual is unavailable) for another addendum. 

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current disabilities of the right shoulder, cervical spine and lumbosacral spine are causally related to the Veteran's active duty.

In doing so, the examiner must consider and discuss the Veteran's lay statements regarding in-service symptoms and post-service continuity of right shoulder, cervical spine and lumbosacral spine symptoms. 

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


